PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/955,610
Filing Date: 18 Jun 2020
Appellant(s): Siemens Aktiengesellschaft



__________________
Henry M. Feiereisen Reg. No. 31,084
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 6, 2022.

(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Final Office Action dated November 5, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

NEW GROUNDS OF REJECTION
None.

WITHDRAWN OBJECTIONS AND REJECTIONS
	None.

(2)	RESPONSE TO ARGUMENTS
The limitations of independent claims 1 and 17, when viewed as a whole, do not permit the subject matter eligibility analysis to be streamlined.
On pages 6-7 of the Appeal Brief, statements are made in support that the subject matter eligibility analysis should be streamlined because the “claim clearly improves a technology or computer functionality.” See bottom of page 6.  Furthermore, on page 7, reference is made to MPEP 2106.06(a) to demonstrate that when viewed as a whole, the eligibility of the claim is self-evident.  However, the Office respectfully disagrees.  
MPEP 2106.06(a) provides that “[a] streamlined eligibility analysis can be used for a claim that may or may not recite a judicial exception but, when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it.”  However, throughout the prosecution of the instant application, the Office has provided thorough analysis of the claims to demonstrate that the analysis cannot be streamlined because the eligibility of the claim, as a whole, is not self-evident.  Therefore, a Step 2A and Step 2B analysis of the claims were presented to determine whether the claim recites judicial exceptions and whether the claim covers an inventive concept, respectively.  The example that MPEP 2106.06(a) refers to “a robotic arm assembly having a control system that operates using certain mathematical relationships is clearly not an attempt to tie up use of the mathematical relationships and would not require a full analysis to determine eligibility” is not equivalent to the features recited in independent claims 10 and 17 and related dependent claims.  Therefore, a person of ordinary skill in the art cannot reasonably conclude that in view of the example provided in MPEP 2106.06(a), the analysis of the instant claims should also be streamlined.
The statements presented on page 7 and page 8 of the Appeal Brief address the claims by explaining the claimed features in light of various portions of the Specification and provide the advantages as described in the Specification.  The Office acknowledges the statements made in this portion of the Brief.
On page 9 of the Appeal Brief, Step 2A analysis is done and the Brief notes that mathematical calculations are recited in independent claim 10 and continues by analyzing whether the claim as a whole integrates the judicial exceptions into a practical application.  On top of page 10, the Brief submits that “As Appellant has noted above, the claims are directed to an improvement in existing technology”. However, the “noted above” portion of the Brief that Appellant refers to are directed to features described in the Specification, in particular, the advantages described in the Specification.  Furthermore, the additional statements made on page 10 of the Brief to support that “the claims are directed to an improvement in existing technology” are not addressing the features recited in the claim, rather, the statements address various portions of the Specification.  However, the Office respectfully reminds the applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, when construing the scope of the claims, the Office is bound to consider the features being recited in the claims, but cannot incorporate the description of the Specification into the claims. See MPEP 707.07(f)
On page 11 of the Brief, once again, with respect to Step 2B of the analysis, the statements are directed primarily to the description of the Specification.
In view of the foregoing, the statements of pages 6-11 of the Appeal Brief are not deemed persuasive and the Office maintains the rejection.
Step 2A, prong one: The limitations of independent claim 10 fall within at least one of the groupings of abstract ideas.
Referring to the bottom of page 12 and top of page 13 of the Appeal Brief, the following is stated,
Turing now to the Final Rejection, the Examiner did not provide a step-by step analysis following the “Subject Matter Eligibility Test for Products and Processes” but appears to be focusing on Steps 2A and 2B. 
…
At page 6 of the Final Rejection, the Examiner has concluded that various “determines” portions of claim 10 are mathematical concepts which in particular the “determines an actual position’ are described in paragraph [0046] of the specification (as published, corresponding to paragraph [0037]). Appellant does not contest the presence of various mathematical concepts in claim 10; however, “That a mathematical equation is required to complete the claimed method and system does not doom the claims to abstraction.” See, e.g., Thales Visionix, Inc. v. United States, 850 F.3d 1343, 127 USPQ2d 1898, 1902. 
At the top of page 7, the Examiner has concluded that a broadest reasonable interpretation that the limitations of “first determines for the converter control signals that cause the rotor shaft to rotate at an initial rotational speed” is a process that can be performed in the mind through observation, evaluation, and judgment because a person or operator can observe, evaluate, and judge that the rotor shaft is rotating at a pre-set speed. The Examiner is not addressing the entire claim limitations, as rotating at an initial rotational is only a portion of the claim limitations. The Examiner has not addressed the “first determines for the converter control signals.” Additionally, Appellant points out paragraph [0044] that the initial rotational speed is chosen to be relatively high, for example, 1000 or 6000 mom. Appellant does not contest the fact that a person or operator can observe a rotor shaft and determine that if is rotating, but does not agree that a person can in the mind alone determine with any specificity a rotor shaft rotational speed in the thousands of rpms, much less distinguish between the example speeds of 1000 or 6000 rpm.”

The Office respectfully submits that the arguments is incorrect for multiple reasons.  First, the Non-Final Office Action dated July 16, 2021 and the Final Office Action dated November 5, 2021 included a detailed step-by-step analysis of the independent claims and related dependent claims.   Both Office Actions addressed with particularity the reasons of why certain recitations were deemed to be abstract ideas.  Second, the arguments contradict themselves in that they acknowledge that the mathematical concepts were identified in the Final Office Action and the determining functions were addressed and identified to encompass abstract ideas.  Third, the Examiner did not overlook any recitation, each and every recitation of the claims, as originally filed and substantively amended, were properly considered.  To demonstrate, the Step 2A analysis given in the Final Office Action is provided below.
Independent claim 10 recites, in part, “- determines an actual position of the rotor shaft based on the received raw signals in conjunction with correction variables determined during the special operation, and - determines for the converter control signals based on a target position and the actual position or based on a target rotational speed and an actual rotational speed of the rotor shaft, with the actual rotational speed being determined from the actual position, ... in the special operation, first determines for the converter control signals that cause the rotor shaft to rotate at an initial rotational speed ... determines therefrom raw positions of the rotor shaft...- models the coasting down of the rotor shaft in accordance with a model comprising model parameters, - determines based on the determined raw positions the correction variables and the model parameters”.
Under their broadest reasonable interpretation, the limitations “- determines an actual position of the rotor shaft based on the received raw signals in conjunction with correction variables determined during the special operation, and - determines for the converter control signals based on a target position and the actual position or based on a target rotational speed and an actual rotational speed of the rotor shaft, with the actual rotational speed being determined from the actual position, ...” are mathematical concepts.  
In particular, “- determines an actual position of the rotor shaft ...” is described in paragraph [0046] of the Specification, as published, as the actual position being determined in accordance with a mathematical relationship.  The “determines for the converter control signals...” is based on measured or reference information, such as the target position and the target rotational speed, and the actual position, which is a result of mathematical calculations of paragraph [0046].  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  In this case, the limitations of “ in the special operation, first determines for the converter control signals that cause the rotor shaft to rotate at an initial rotational speed”, as recited, is a process that can be performed in the mind through observation, evaluation, and judgement.  Based on the description provided in the published Specification, such as paragraph [0050] describing the determination of the control signals function, this function could be performed as a mental process that can be performed through observation, evaluation and judgement.  A person or operator can observe, evaluate, and judge that the rotor shaft is rotating at a pre-set speed.  
The limitations “determines therefrom raw positions of the rotor shaft...- models the coasting down of the rotor shaft in accordance with a model comprising model parameters, - determines based on the determined raw positions the correction variables and the model parameters” are mathematical concepts.  In particular, regarding “determines therefrom raw positions of the rotor shaft”, as explained in paragraph [0039] of the specification, as published, the position transmitter 9 determines an angle α′ (=raw position α′) from the sine signal y and the cosine signal x and to transmit the angle α′ to the drive controller 5 as a raw signal α′. Regarding “- models the coasting down of the rotor shaft...”, as described in paragraph [0057], the model including the model parameters has the form of a mathematical relationship.  Regarding “-determines based on the determined raw positions...”, paragraph [0059] describes the determination of the correction variables using another mathematical relationship.  
As a result, under its broadest reasonable interpretation, if a claim limitation covers performance that can be performed through a mental process or covers mathematical concepts, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, independent claim 10 recites an abstract idea.
As demonstrated above, the Office addressed those recitations that were deemed to recite abstract ideas and provided a detailed reasoning for each limitation.  Regarding the argument provided on page 13 of the Brief addressing “first determines for the converter control signals that cause the rotor shaft to rotate at an initial rotational speed”, as recited, based on the description provided in the published Specification, such as paragraph [0050] describing the determination of the control signals function, this function could be performed as a mental process that can be performed through observation, evaluation and judgement.  A person or operator can observe, evaluate, and judge that the rotor shaft is rotating at a pre-set speed.  The claim does not recite “the initial rotational speed is chosen to be relatively high, for example, 1000 or 6000 rpm”.  Thus, such argument is not persuasive.
In view of the foregoing, the arguments provided on pages 12-13 of the Brief are not persuasive.  The Office maintains the analysis and conclusion that independent claim 10 and, for similar reasons, independent claim 17 recite abstract ideas.  

Step 2A, prong two: Additional limitations of independent claim 10 does not integrate the judicial exception into a practical application.
Step 2A, prong two, the subject matter eligibility analysis proceeds with a determination of whether the claim as a whole integrates the recited judicial exception into a practical application of the exception, by evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. (Emphasis added)  
On page 14 of the Brief, it is argued that 
At pages 7-9 (of the Final Office Action), the Examiner then basically takes the entire claim and chops it into three pieces and labels the pieces as “pre-solution steps of necessary gathering data for use in the claimed system,” “insignificant extra solution activity/simply data gathering,” and “post-solution activities, without imposing a meaningful limit/amount to necessary data outputting.” The Examiner has grossly oversimplified the claim and has not considered the “claim as a whole" for subject matier eligibility analysis purposes. 
For example, at page 8, the Examiner has incorrectly characterized, in a conclusionary statement without supporting analysis, the “normal operation” and the “special operation” as pre-solution steps of necessary gathering data for use in the claimed system. The Examiner makes absolutely no reference to the specification where Appellant has clearly identified a technical shortcoming in the field of electric machines, drives and controllers…

The Office respectfully disagrees.  The Office did not take the entire claims and “chop it” as the Appeal Brief submits.  Rather, required by the Step 2A, prong two analysis, the additional elements recited in independent claim 10 were analyzed, individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.  The Office submitted in the Final Office Action that the judicial exceptions previously identified are not integrated into a practical application. In particular, in accord with Step 2A, prong two, the Office identified the additional limitations of independent claim 10 recite “wherein the drive controller, in the normal operation, continuously - receives raw signals from a position transmitter disposed on the electric machine and detects a rotational position of a rotor shaft of the electric machine,...outputs the determined control signals to the converter,...wherein the drive controller, in the special operation, ...outputs the first determined control signals to the converter... thereafter operates the electric machine in a non-powered manner causing the rotor shaft to coast down, - while the rotor shaft coasts down, continuously receives the raw signals from the position transmitter, ... and buffers the determined raw positions,... - saves the determined correction variables in a correction variable memory and makes the determined correction variables available in the normal operation for determining the actual position.”  The Office also did not simply make conclusory statements to address the practical application analysis for each of the additional limitations.  Rather, contrary to the incorrect contentions made in the Appeal Brief, each additional limitation provided in independent claim 10 was considered in light of the Specification.  
The Office would like to clarify that the additional features, individually and as a whole, were considered in light of the Specification, however, the description of the Specification was not integrated into the claim.  Based on the argumentation provided in the referred portion of page 14, which continues on page 15, it appears that the Appellant desires for the description provided in the Specification to be incorporated into the features recited in the claims.  The Office cannot rely on the description provided in the Specification, integrate such description into the additional limitations being analyzed, to then conclude that the claim “recites” a practical application as a whole.  As explained in the Final Office Action and in the Advisory Action, the claim must stand on its own for the determination that the features being claimed fall within the subject matter eligibility.  The required analysis provided in MPEP 2106 does not submit that the Specification must be incorporated into the claim to determine whether the claim integrates the judicial exceptions into a practical application.   
On page 15, it is argued the following:

…the Examiner then mischaracterizes the “coast down as an “insignificant extra-solution activity” and the “receive the raw signals from the position transmitter” as “data gathering.” Here, the “coast down” has been carefully selected, as described in paragraphs (0010, 11, 13, 44, 48], because it is during the “coast down” that the “coast down" is modeled and that the raw signals are received. The determination of the correction variables is inextricably linked to the “coast down" and the raw positions and the model parameters. While it is true that data is gathered, the “data gathering” is not used for mere informational purposes, but forms the foundational basis for the claimed invention.

The Office respectfully disagrees.  The Appellant does disagree that the limitations “the drive controller, in the normal operation, continuously - receives raw signals from a position transmitter disposed on the electric machine and detects a rotational position of a rotor shaft of the electric machine,... wherein the drive controller, in the special operation, ...- while the rotor shaft coasts down, continuously receives the raw signals from the position transmitter, ...” are directed to data gathering.  The argument that the “coast down” has been carefully selected as described in certain paragraphs of the Specification is not persuasive because the claim does not recite what such “careful selection” means. In addition, the argument that such data gathering features form “foundational basis” is not persuasive as the courts have found such features not to be sufficient to integrate the judicial exceptions into a practical application.  
To demonstrate, the Office submits that the limitations “the drive controller, in the normal operation, continuously - receives raw signals from a position transmitter disposed on the electric machine and detects a rotational position of a rotor shaft of the electric machine,... wherein the drive controller, in the special operation, ...- while the rotor shaft coasts down, continuously receives the raw signals from the position transmitter, ...”, are pre-solution steps of necessary gathering data for use in the claimed system. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  
Regarding “- thereafter operates the electric machine in a non-powered manner causing the rotor shaft to coast down” is an insignificant extra-solution activity to the judicial exception as such function is used to receive “the raw signals from the position transmitter”, which is simply data gathering, as previously explained.  In addition, it naturally follows that if power is cut-off during operation or an electric machine operates in a “non-powered manner”, such lack of power will cause a rotor shaft to coast down. See Paragraph [0065] of the published Specification. 
Regarding “outputs the determined control signals to the converter,...wherein the drive controller, in the special operation,... outputs the first determined control signals to the converter,...” are post-solution activities, without imposing a meaningful limit. The limitations amount to necessary data outputting. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968.  
Addressing this interpretation, at the top of page 16 of the Appeal Brief, it is argued that the outputting of the first determined control signals to the converter to thereafter “provide the control signals that have been determined based on the correction variables to the converter during normal operation”.  However, such argument is not persuasive because 1) it does not demonstrate how outputting or providing such control signals enable the converter during normal operation to improve the functioning of the converter or the electric machine, 2) does not apply the judicial exceptions with or by use of a particular machine, other than a generic converter, and/or 3) does not apply or use the judicial exceptions in some meaningful way beyond generally linking control signals to a converter. See MPEP 2106.05 (a), (b), and (e).
On page 16 of the Appeal Brief, it is argued that 
Appellant has clearly described and claimed how the “buffering” and “saving” are critical to the disclosed and claimed invention in paragraphs [0010, 45, 46, 47].  Notably, the raw positions are buffered until terminated, at which time the correction variables are saved so as to be made available in the normal operation for determining the actual position. Thus the “buffers” and “saves” are not merely nominal and tangential additions to claim 10, but again serve as a critical part of the disclosed and claimed invention.
However, storing information to make it available for a normal operation does not explain how such limitation 1) improve the functioning of a computer or any other technology or technical field, 2) applies the judicial exceptions with or by use of a particular machine, or 3) applies or uses the judicial exceptions in some meaningful way.  Construing the features in light of the published Specification, paragraphs [0054] and [0056], “buffers the determined raw positions,... - saves the determined correction variables in a correction variable memory and makes the determined correction variables available in the normal operation for determining the actual position” are functions that are activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  Thus, these functions are insignificant extra-solution activities because they do not apply the judicial exceptions in some meaningful way as they simply store information.  They are nominal and tangential additions to the claim as a whole.   Thus, the arguments are not deemed persuasive.
The additional features including “drive controller”, “electric drive”, “converter”, and “electric machine” as recited in the claim that are configured to carry out the additional and abstract idea limitations are tools that is recited so generically that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic devices.  However, no additional details are provided about the “drive controller”, “electric drive”, “converter”, and “electric machine” other than being a generic electronic or electrical components to perform the abstract ideas. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”) Simply implementing the abstract idea on generic electronic or electrical devices, as tools to perform abstract ideas, cannot integrate a judicial exception into a practical application.  To rebut this analysis, pages 17-20, and the Appeal Brief once again refers to various portions of the Specification to demonstrate that these additional features offer the technical advantage of “not requiring the use of any additional hardware” and refers to FIG. 2, which illustrates the drive controller.  However, none of the references to the Specification explain how each of “drive controller”, “electric drive”, “converter”, and “electric machine” are more than tools to carry out the additional and abstract idea limitations.  The Office has not submitted that the Specification and the figures to not offer support for the claimed features.  The Office has made it clear that these additional elements are not recited as being more than generic electronic or electrical components to perform the functions recited.  Such argument has not been addressed.  
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the “drive controller”, “electric drive”, “converter”, and “electric machine” does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.) The Appeal Brief fails to demonstrate that these elements are more than generic electronic or electrical devices.
In view of the foregoing, the Office maintains that the claim does not integrate the judicial exceptions into a practical application.

Step 2B: Additional limitations of independent claim 10 do not amount to significantly more.
At the bottom of page 19 of the Appeal Brief, the following is stated:
Turning to pages 9 and 10, the Examiner basically recites an abbreviated version of claim 10 and simply concludes by stating that “do not amount to significantly more than the recited exception.” Appellant notes that the Examiner has only provide a summary statement and not provided any analysis to support this erroneous conclusion. On the contrary, Appellant has shown in great detail above how the disclosed and claimed invention amount to significantly more than the recited exception and properly define patent eligible subject matter.

The Office disagrees with such statements.  As demonstrated above with respect to Steps 2A, prongs one and two, the Office has provided detailed analysis and detailed explanations in both, the Final Office Action and Advisory Action of March 3, 2022 the reasons why the additional claimed features do not amount to significantly more.  The Office respectfully submits that it seems that such analysis and detailed explanations provided has been overlooked.  In an effort to facilitate the consideration and review of the Step 2B analysis, the Office provides the following.
The recitations including “wherein the drive controller, in the normal operation, continuously - receives raw signals from a position transmitter disposed on the electric machine and detects a rotational position of a rotor shaft of the electric machine,...outputs the determined control signals to the converter,...wherein the drive controller, in the special operation, ...outputs the first determined control signals to the converter... thereafter operates the electric machine in a non-powered manner causing the rotor shaft to coast down, - while the rotor shaft coasts down, continuously receives the raw signals from the position transmitter, ... and buffers the determined raw positions,... - saves the determined correction variables in a correction variable memory and makes the determined correction variables available in the normal operation for determining the actual position” do not amount to significantly more than the recited exception. 
With regards to “wherein the drive controller, in the normal operation, continuously - receives raw signals from a position transmitter disposed on the electric machine and detects a rotational position of a rotor shaft of the electric machine,...” US Patent Publication No. 2005/0093498 A1 to Hill (“Hill”) describes in paragraph [0003] “An EC motor of this kind having a three-phase stator and an armature designed as a rotor is known in the field. It has a position-measuring device for recording the position of the armature poles in relation to the phases of the winding... In this context, the rotor poles function as an encoder, which, in each of the Hall sensors, generates a magnetic field and thus a Hall voltage, which can be used as a position-measurement signal. The measurement-signal outputs of the Hall sensors are linked to a driving device, which, via an output stage, supplies current to the individual phases of the winding in such a way that, between the stator and the rotor, a traveling magnetic field forms that drives the rotor.” Hill also describes in paragraph [0042] “For each phase, the position-measuring device 20 has one measurement-signal output 21 to which corresponding position-measurement signal 12a, 12b, 12c is applied. The measurement signals or position-measurement signal 12a, 12b, 12c used to supply current to drive the motor reads on “receives raw signals”. The position-measuring device reads on “a position transmitter” that records the position of the poles in relation to the phases of the motor winding, which reads on “detecting a rotational position of a rotor shaft of the electric machine”.  US Patent Publication No. 2014/0232316 A1 to Philipp (“Philipp”) describes in paragraph [0394] “the DSP can ... ramp down the rotor speed at, respectively the start-up and end periods of the rotation in each directional cycle”, and paragraph [0082], Philipp describes “Sensor pair 74 and 76 generates signals as a function of the operation of the power-producing unit. In the present version of the invention, sensor pair 74 and 76 generate signals based on the rotational orientation of the motor rotor 78 shown symbolically in FIG. 6D.”  US Patent Publication No. 2012/0193177 A1 to Goto et al. describes in paragraph [0030] “The differential speed reduction mechanism 25 ... functions to transmit a rotation of a rotor 19A of the electric motor 19 to the rotational disk 27A of the ball and ramp mechanism 27 while slowing down the rotation at a predetermined speed reduction ratio.”  Paragraph [0031] of Goto describes “The positional sensor 21 detects the rotational position of the rotor 19A of the electric motor 19, and outputs detected data to a position control unit 39...”
With regards to “outputs the determined control signals to the converter,...wherein the drive controller, in the special operation, ...outputs the first determined control signals to the converter...” are well-known in the art.  For instance, as described in paragraph [0050] of the specification, as published, “The determination of such control signals U* is well known to persons skilled in the art. In step S22 these control signals U* are also output to the converter 2”, which renders “outputs the determined control signals to the converter” to be well known in the art. MPEP 2106.07(a)(III)  Also, as described in paragraph [0051] of the specification, as published, “For example, the output of switching pulses to the internal semiconductor switches 6 of the converter 2 can be blocked or the current target value for the phases 4 can be set to 0. These control signals U* are also output to the converter 2 in step S23,” which indicates that in the special operation, the “outputs the first determined control signals to the converter...”, as recited in claim 10 is also well known to persons skilled in the art.
Regarding “- thereafter operates the electric machine in a non-powered manner causing the rotor shaft to coast down,” Hill describes in paragraph [0046] “Once armature 3 reaches the predefined speed, the current supply to winding 4 is interrupted. During the interruption, armature 3 continues to rotate because of the kinetic energy stored in it, the speed slowly decreasing, however, because of frictional losses.” US Patent Publication No. 2018/0277019 A1 to Wrobel et al. (“Wrobel”) describes in paragraph [0044] “The coasting coach module(s) 160 can be configured to receive and/or acquire data relating to decelerations of the vehicle 100.” US Patent Publication No. 2013/0041534 A1 to Kim (“Kim”) describes in paragraph [0070] “As shown in FIG. 4, if a vehicle is in a coasting state, the central control unit 50 determines target regeneration torque according to the detected information.”
Regarding “-while the rotor shaft coasts down, continuously receives the raw signals from the position transmitter”, Hill describes in paragraph [0050] “Moreover, while armature 3 rotates with winding 4 at zero current, position-measurement signals 12a, 12b, 12c are recorded by the position-measuring device to determine the position of the poles in relation to the phases of winding 4. For each pole pair, position-measurement signals 12a, 12b, 12c exhibit one rising and one falling edge. The instants when these edges occur are measured and stored as second time-measurement values in a second data memory. For each phase, time-measurement errors Δt1, Δt2, Δt3, Δt4 are subsequently ascertained in that two chronologically closely adjacent first and second time-measurement values are assigned to one another and, from these time-measurement values, the difference is formed in each case.”  Kim describes in paragraph [0085] “...the central control unit 50 determines whether the vehicle is in a coasting driving state according to the signals received from the accelerator position sensor 20 and the brake position sensor 30 S160.” Wrobel describes in paragraph [0044] “The coasting coach module(s) 160 can be configured to receive and/or acquire data relating to decelerations of the vehicle 100, such data can include speed, acceleration/deceleration, pedal position, location, etc. The coasting coach module(s) 160 can receive and/or acquire data from ... the sensor system 120, the data store(s) 115, and/or any other source of information relating to the vehicle 100 ...”
With regards to “... buffers the determined raw positions,... - saves the determined correction variables in a correction variable memory and makes the determined correction variables available in the normal operation for determining the actual position”, as recited in claim 10, in accord with MPEP 2106.05(d)(II), such recitation is an example of a type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality). (Storing and retrieving information in memory), Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
In view of the above, the additional limitations of the receiving, the outputting, causing the rotor shaft to coast down, continuously receiving, buffering, and saving are recitations that are well-understood, routine, and conventional in nature. MPEP 2106.05(d) 
Lastly, the additional elements of the “drive controller”, “electric drive”, “converter”, and “electric machine” are recited generically.  The additional elements represent no more than applying the judicial exceptions on generic electronic or electrical devices. That is, simply implementing the abstract ideas on generic electronic or electrical devices to perform the abstract ideas do not amount to significantly more.  
In view of the foregoing, the Office maintains that independent claim 10 is not patent eligible.
	The Office has carefully reviewed the statements made on page 20, however, they are once again primarily related to the Specification and do not address with particularity the detailed analysis that the Office provided in the Final Office Action.  Accordingly, the statements are not persuasive.
	Page 21 of the Appeal Brief submits the following:

 On pages 11 and 12, the Examiner has mischaracterized paragraphs [0041] and 42] of the specification to imply that the claimed features related to are the outputting of the control signals to the converter (U*) well known to persons skilled in the art.

	These paragraphs refer to the Specification as filed.  The Office submits that there has not been a mischaracterization of these portions of the Specification.  Paragraph [0041] expressly describes “[t]he determination of such control signals U* is well known to persons skilled in the art”.  Paragraph [0042] expressly describes “[t]he determination of such control signals U* is also well known to persons skilled in the art.”  Based on this admission, the Office has properly construed the claims in light of the Specification.  The prong 2B analysis stands.

Dependent claims 11-16 are not patent eligible.
Regarding claims 11-16, these claims incorporate the rejection to claim 10.  Claims 11-16 are directed to further defining the mathematical concepts. Therefore, claims 11-16 are directed to judicial exceptions that are not integrated into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Accordingly, the claims are directed to mathematical concepts.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 11-16 are not patent eligible.
On page 22 of the Appeal Brief, claim 11 is generally addressed by submitting that claim 11 is directed to a practical application.  The Office respectfully disagrees.  As described on paragraph [0055] of the published Specification, the features performed by the drive controller as claimed in claim 11 are based on mathematical concepts.  As described, the drive controller 5 “can in each case determine a current rotational speed n of the rotor shaft 8 in step S27 based on the respective raw position α′, and check whether the current rotational speed n reaches or undershoots a minimum rotational speed n2. The minimum rotational speed n2 can be a suitable percentage of the initial rotational speed n1, for example somewhere between 60% and 20% of the initial rotational speed n1, in particular between 50% and 30%. According to FIG. 6 the minimum rotational speed n2 is 2000 rpm, for example. If the minimum rotational speed n2 is reached or undershot, the determination and buffering of the raw positions α′ is terminated. Otherwise the drive controller 5 returns to step S24. Alternatively to reaching or undershooting the minimum rotational speed n2, a check could for example also be made in step S27 as to whether a sufficiently long time has elapsed since the start of the coasting down of the rotor shaft 8. It is also possible to check in the context of step S27 whether a particular number of full revolutions of the rotor shaft 8 has taken place since the start of detection of the raw signals x, y, α′, in particular at least one full revolution.”  Clearly, the function claimed in claim 11 is an abstract idea because it is fundamentally based on mathematical relationships or calculations.  The argument is not persuasive.  
Thus, claim 11 is not patent eligible.

Independent claim 17 is not patent eligible.
Regarding independent claim 17, this claim is directed to an electric drive reciting substantially same functions as those recited in independent claim 1. Therefore, the rejections applied to independent claim 1 above also applies to independent claim.  
Independent claim 17 is not patent eligible.

For the reasons presented above, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALICIA M. CHOI/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
Conferees:
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116                                                                                                                                                                                                        
                                                                                                                                                                                              /Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.